Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 1 of 10




           EXHIBIT F
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 2 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                              AT TACOMA
      _________________________________________________________

      UGOCHUKWU GOODLUCK NWAUZOR,    )
      FERNANDO AGUIRRE-URBINA,       )
      individually and on behalf of  )
      all those similarly situated,  )
                                     )
                Plaintiffs,          )
                                     ) No. 17-cv-05769-RJB
         vs.                         )
                                     )
      THE GEO GROUP, INC., a Florida )
      corporation,                   )
                                     )
                Defendant.           )
      _________________________________________________________
                 VIDEO DEPOSITION UPON ORAL EXAMINATION OF
                            BRUCE A. SCOTT, JR.
                      AS A RULE 30(b)(6) DESIGNEE OF
                         THE GEO GROUP, INC.
      _________________________________________________________

                       810 Third Avenue, Suite 500

                            Seattle, Washington




      DATE:   Tuesday, December 10, 2019
      REPORTED BY:    Donald W. McKay, RMR, CRR, CCR 3237


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 3 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 2
  1                        A P P E A R A N C E S
  2
      FOR THE PLAINTIFFS:
  3
                   JAMAL N. WHITEHEAD, ESQ.
  4                REBECCA J. ROE, ESQ.
                   Schroeter Goldmark & Bender
  5                810 Third Avenue, Suite 500
                   Seattle, Washington 98104
  6                206.622.8000
                   whitehead@sgb-law.com
  7                roe@sgb-law.com
  8   FOR THE DEFENDANT:
  9                JOAN K. MELL, ESQ.
                   III Branches Law PLLC
 10                1019 Regents Boulevard, Suite 204
                   Fircrest, Washington 98466
 11                253.566.2510
                   joan@3brancheslaw.com
 12
      ALSO PRESENT:
 13
                   LANE POLOZOLA, ESQ.
 14                Assistant Attorney General
                   State of Washington
 15                Office of the Attorney General
                   800 Fifth Avenue, Suite 2000
 16                Seattle, Washington 98104
                   206.464.7744
 17                lane.polozola@atg.wa.gov
 18                LINDSEY LEWIS
                   Videographer
 19
 20
 21
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 4 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 3
  1                                I N D E X
  2   EXAMINATION BY                                      PAGE
      ________________________________________________________
  3
      MR. WHITEHEAD.......................................                6
  4
  5
  6                        E X H I B I T S
  7   NUMBER       DESCRIPTION                            PAGE
      ________________________________________________________
  8
      Exhibit 353    Plaintiffs' Amended Notice of                        9
  9                  Videotaped Rule 30(b)(6) Deposition
                     to The GEO Group
 10
      Exhibit 354    GEO's Fed. R. Civ. P. 26(a)(1) Initial               13
 11                  Disclosures
 12   Exhibit 355    Untitled spreadsheets                                23
                     (GEO-Nwauzor 084666)
 13
      Exhibit 356    Contract - Statement of Work                         32
 14
      Exhibit 357    Defendant The GEO Group, Inc.'s                      43
 15                  Responses to Plaintiff Chao Chen's
                     First Interrogatories and Requests
 16                  for Production
 17   Exhibit 358    Composite - Billing from The GEO Group               55
                     to DHS ICE
 18
      Exhibit 359    Monthly Voluntary Worker Program                     61
 19                  Spend - 2005-2016
 20   Exhibit 360    Spreadsheet titled Northwest ICE                     64
                     Processing Center Facility Financial
 21                  Statements
 22   Exhibit 361    Performance-based National Detention                 93
                     Standards 2011
 23
      Exhibit 362    Batch Listing - Batch No. 3683 -                     96
 24                  04/18/2006
 25

                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 5 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 4
  1                    E X H I B I T S (continued)
  2   NUMBER       DESCRIPTION                            PAGE
      ________________________________________________________
  3
      Exhibit 363    Memorandum dated April 12, 2012, to                  104
  4                  Associate Warden McHatton from
                     Classification, Singleton and Heye,
  5                  re: Voluntary Work Program 2011 PBNDS
                     Standards
  6
      Exhibit 364    E-mail chain dated August 30, 2014,                  106
  7                  to Lowell Clark from Bill McHatton,
                     re: Voluntary Work Program
  8
      Exhibit 365    Letter dated May 30, 2018, to Peter                  110
  9                  Edge from (redacted)
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 6 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 5
  1        Seattle, Washington; Tuesday, December 10, 2019
  2                                10:13 a.m.
  3
  4              THE VIDEOGRAPHER:    We're now on the record.
  5              Today's date is December 10, 2019.         The time is
  6   now 10:13 a.m.
  7              This is the video-recorded deposition of Bruce
  8   Scott, 30(b)(6) representative for The GEO Group, Inc.,
  9   in the matter of Ugochukwu Goodluck Nwauzor, et al.,
 10   versus The GEO Group, Inc., pending in the United States
 11   District Court, Western District of Washington at
 12   Seattle, Case No. 17-cv-05769-RJB.
 13              This deposition is at the request of the
 14   plaintiff.
 15              My name is Lindsey Lewis, your videographer,
 16   here with Don McKay, your court reporter.            We represent
 17   Seattle Deposition Reporters.
 18              This deposition is taking place at Schroeter
 19   Goldmark & Bender, 810 Third Avenue, Suite 500, Seattle,
 20   Washington, 98104.
 21              Will counsel please identify and state your
 22   appearances for the record.
 23              MR. WHITEHEAD:    Good morning.     Jamal Whitehead
 24   on behalf of Mr. Nwauzor and the certified class.
 25              MS. ROE:   Rebecca Roe with Jamal Whitehead.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 7 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 6
  1              MS. MELL:   Joan Mell.    GEO.
  2              Bruce Scott, witness, 30(b)(6).
  3              MR. POLOZOLA:   My name is Lane Polozola.         I am
  4   counsel for the State of Washington in a separate
  5   consolidated lawsuit, Washington versus GEO.
  6              THE VIDEOGRAPHER:    Will the court reporter
  7   please administer the oath.
  8
  9   BRUCE A. SCOTT, JR.                called as a witness in the
 10                                      above-entitled cause, being
 11                                      first duly sworn, testified
 12                                      as follows:
 13
 14                          E X A M I N A T I O N
 15   BY MR. WHITEHEAD:
 16       Q.     Good morning, Mr. Scott.      We met yesterday when
 17   I deposed you in your individual capacity.            I will
 18   introduce myself again, though, for the benefit of the
 19   record.    I'm Jamal Whitehead.      I represent Mr. Nwauzor,
 20   as well as Mr. Aguirre-Urbina in their lawsuit against
 21   The GEO Group.
 22              Mr. Scott, could you please state and spell your
 23   name for the record.
 24       A.     Bruce Arnold Scott, Jr.      B-R-U-C-E, A-R-N-O-L-D,
 25   S-C-O-T-T, J-R.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 8 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 81
  1   line item, of barber shop activities for three months,
  2   if we knew it was going to be three months.            There could
  3   be other options that GEO looks at.
  4       Q.     In terms of the options that GEO would look at
  5   in the event of a long-term volunteer worker stoppage,
  6   whether it be in the kitchen or any of the other jobs,
  7   would one of the considerations be looking to an outside
  8   contracting agency to perform the functions that were
  9   previously performed by the detainee workers?
 10              MS. MELL:   Object to the form.
 11              THE WITNESS:    That could be one of many options
 12   that were weighed.
 13              MR. WHITEHEAD:    Lane, can I see your 314.
 14              MR. POLOZOLA:    314.
 15              MR. WHITEHEAD:    Yes, please.
 16              Joan, I'm happy to print off another copy, if
 17   you'd like.    But Exhibit 314 is the Volunteer Work
 18   Program Agreement.      This is a copy of it.        May I show
 19   the witness or would you prefer that we print another
 20   copy and check it in as another exhibit?
 21              MS. MELL:   I'm not sure what you're asking.
 22   It's already an exhibit, you're just pulling it out of
 23   your exhibit binder?
 24              MR. WHITEHEAD:    Because we don't have the -- the
 25   court reporters did not bring the previous exhibits --


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 9 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 83
  1   contribution in maintaining the Northwest Detention
  2   Center?
  3       A.     Detainees often take very much pride in the work
  4   that they do.      This is just a way of thanking them for
  5   volunteering and working inside the facility, that is on
  6   a voluntary basis.
  7       Q.     And it's an important part of the facility's
  8   operations.      Correct?
  9       A.     It covers a number of required standards in the
 10   ICE contract and standards.        Cleanliness is an important
 11   role in any facility, and detainees take great pride in
 12   living in a clean facility.
 13       Q.     Do they play an important role in keeping the
 14   Northwest Detention Center clean?
 15       A.     They're one of many roles that assist in that,
 16   but -- again, I can read the sentence.           I don't want to
 17   read outside the sentence.        The sentence says, "We thank
 18   you for your important contributions to maintaining this
 19   facility."       We appreciate the voluntary activities that
 20   they do to keep themselves from not being idle and doing
 21   the great work that they do.
 22       Q.     Is it true that GEO assigns detainee workers to
 23   individual work details?
 24       A.     No.
 25       Q.     How does that work?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-6 Filed 03/27/20 Page 10 of 10

Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 119
  1                         C E R T I F I C A T E
  2
      STATE OF WASHINGTON        )
  3                              ) ss
      COUNTY OF KING             )
  4
  5         I, the undersigned Washington Certified Court
      Reporter, hereby certify:
  6
            That the foregoing deposition upon oral examination
  7   of the witness named herein was taken stenographically
      before me and transcribed under my direction;
  8
            That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully;
 10         That the transcript of the deposition is a full,
      true and correct transcript to the best of my ability;
 11
            That I am neither an attorney for, nor a relative
 12   or employee of any of the parties to the action or any
      attorney or counsel employed by the parties hereto, nor
 13   financially interested in its outcome.
 14         I further certify that in accordance with CR 30(e),
      the witness was given the opportunity to examine, read,
 15   and sign the deposition, within 30 days upon its
      completion and submission, unless waiver of signature was
 16   indicated in the record.
 17
 18
 19
                     ________________________________
 20                  Donald W. McKay, RMR, CRR
                     Washington Certified Court Reporter No. 3237
 21                  License effective until: 07/02/2020
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
